Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19     PageID.1437   Page 1 of 31



                     UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


  KRISTY DUMONT; DANA DUMONT;
  ERIN BUSK-SUTTON; and REBECCA
  BUSK-SUTTON,
                                                No. 2:17-cv-13080-PDB-EAS
            Plaintiffs,
                                                 HON. PAUL D. BORMAN
                      v.
                                             MAG. ELIZABETH A. STAFFORD
  ROBERT GORDON, in his official
  capacity as the Director of the Michigan
  Department of Health and Human
  Services; and JENNIFER WRAYNO, in               STIPULATION OF
  her official capacity as the Acting           VOLUNTARY DISMISSAL
  Executive Director of the Michigan              WITH PREJUDICE
  Children’s Services Agency,

            Defendants,

  and

  ST. VINCENT CATHOLIC
  CHARITIES; MELISSA BUCK; CHAD
  BUCK; and SHAMBER FLORE,

            Intervenor Defendants.


             Plaintiffs Kristy Dumont, Dana Dumont, Erin Busk-Sutton, and

 Rebecca Busk-Sutton (collectively, “Plaintiffs”) and Defendants Robert Gordon and
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19        PageID.1438       Page 2 of 31



 Jennifer Wrayno1 (collectively, “State Defendants”) file this stipulation of dismissal

 of the above-captioned action (the “Action”) under Rule 41(a)(2) of the Federal

 Rules of Civil Procedure. Plaintiffs and State Defendants state as follows:

        On September 20, 2017, Plaintiffs filed the complaint in the Action with the

 U.S. District Court for the Eastern District of Michigan against the State

 Defendants. (ECF No. 1.)

        On December 18, 2017, St. Vincent Catholic Charities, Melissa and Chad

 Buck, and Shamber Flore (“Intervenor Defendants”) moved to intervene in this

 case (ECF No. 18), which motion was granted on March 22, 2018. (ECF No. 34.)

        On September 14, 2018, this Court denied in substantial part the motions to

 dismiss filed by State Defendants and Intervenor Defendants. (ECF No. 49 at 93.)

        On September 17, 2018, the Court entered a schedule for discovery and

 briefing to “manage the progress of the case” (the “September 17 Scheduling

 Order”). (ECF No. 51 at 1.)

        On October 31, 2018, all Parties jointly moved to modify the September 17

 Scheduling Order. (ECF No. 61.) On November 2, 2018, this Court granted in

 part and denied in part that motion. (ECF No. 62.)



 1
     Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, this stipulation
     reflects the substitution of Herman McCall, a party in his official capacity who
     has ceased to hold office during the pendency of the Action, for Jennifer Wrayno,
     who is “automatically substituted as a party.”
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19       PageID.1439    Page 3 of 31



       On November 13, 2018, this Court issued an Amended Scheduling Order.

 (ECF No. 63.)

       The Parties have engaged in substantial discovery, including the exchange of

 written discovery and document production.

       On January 23, 2019, Plaintiffs and State Defendants moved this Court to

 stay proceedings as Plaintiffs and State Defendants actively worked to reach a

 resolution. (ECF No. 74.) On that same day, Plaintiffs filed a Joint Motion for

 Immediate Consideration of the Motion to Stay Proceedings. (ECF No. 75.)

       On January 24, 2019, this Court granted in part Plaintiffs’ and State

 Defendants’ Joint Motion to Stay Proceedings, entering a thirty (30) day stay of

 proceedings. (ECF No. 76.)

       On February 22, 2019, State Defendants moved this Court to stay

 proceedings as Plaintiffs and State Defendants actively worked to reach a

 resolution. (ECF No. 79.) On that same day, State Defendants filed a Motion for

 Immediate Consideration of the Motion to Stay Proceedings (ECF No. 80) and this

 Court granted State Defendants’ Motion to Stay Proceedings, entering a thirty (30)

 day stay of proceedings (ECF No. 81).

       Plaintiffs and State Defendants have since entered into a Settlement

 Agreement, disposing of all claims asserted in the Action. An executed copy of

 the Settlement Agreement is attached hereto as Exhibit A. Intervenor Defendants,
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19        PageID.1440    Page 4 of 31



 who have asserted no claims and against whom no claims have been asserted, are

 not party to the Settlement Agreement.

       Plaintiffs and State Defendants have agreed that all costs and attorneys’ fees

 are the responsibility of the party incurring same. For the foregoing reasons,

 Plaintiffs and State Defendants respectfully request that the Court enter an order to

 dismiss all of Plaintiffs’ claims in the Action.
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19   PageID.1441   Page 5 of 31



 Dated: March 22, 2019

                                       /s/ Ann-Elizabeth Ostrager


  Jay Kaplan (P38197)                 Leslie Cooper
  Michael J. Steinberg (P43085)       American Civil Liberties Union
  American Civil Liberties Union        Foundation
    Fund of Michigan                  125 Broad Street, 18th Floor
  2966 Woodward Avenue                New York, NY 10004
  Detroit, MI 48201                   Telephone: (212) 549-2633
  Telephone: (313) 578-6823           lcooper@aclu.org
  jkaplan@aclumich.org
  msteinberg@aclumich.org             Garrard R. Beeney
                                      Ann-Elizabeth Ostrager
  Daniel Mach                         Jason W. Schnier
  American Civil Liberties Union      SULLIVAN & CROMWELL LLP
   Foundation                         125 Broad Street
  915 15th Street NW                  New York, NY 10004-2498
  Washington, DC 20005                Telephone: (212) 558-4000
  Telephone: (202) 675-2330           beeneyg@sullcrom.com
  dmach@aclu.org                      ostragerae@sullcrom.com
                                      schnierj@sullcrom.com

                                      Counsel for Plaintiffs
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19   PageID.1442    Page 6 of 31




                                        /s/ Joshua S. Smith

                                       Joshua S. Smith (P63349)
                                       Assistant Attorney General
                                       Attorneys for State Defendants
                                       Health, Education &
                                       Family Services Division
                                       P.O. Box 30758
                                       Lansing, MI 48909
                                       (517) 335-7603
                                       Smithj46@michigan.gov

                                       Counsel for State Defendants
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19   PageID.1443   Page 7 of 31



                                 EXHIBIT A

                            Settlement Agreement
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19                 PageID.1444       Page 8 of 31



                                 SETTLEMENT AGREEMENT

                                Dumont et al. v. Gordon et al.
                         USDC EDMI Case No. 2:17-cv-13080-PDB-EAS

         This Settlement Agreement (the “Agreement”) between Kristy Dumont, Dana Dumont,
 Erin Busk-Sutton and Rebecca Busk-Sutton (collectively, the “Plaintiffs”), and Robert Gordon, in
 his official capacity as the Director of the Michigan Department of Health and Human Services
 (“MDHHS”), and Jennifer Wrayno, in her official capacity as the Acting Executive Director of the
 Michigan Children’s Services Agency (“MCSA”) (Gordon, Wrayno, MDHHS and MCSA
 collectively referred to herein as the “Department”), resolves Plaintiffs’ claims against the
 Department in the case captioned Dumont et al. v. Gordon et al., Case No. 2:17-cv-13080-PDB-
 EAS, pending in the United States District Court for the Eastern District of Michigan (the
 “Litigation”), as stated herein. Throughout this Agreement, Plaintiffs and the Department may be
 referred to as a “Party” or collectively referred to as “Parties.”

        WHEREAS, the Department contracts with licensed child placing agencies (“CPAs”) to
 provide adoption-related services for permanent wards placed with the Department for care,
 supervision, and adoption (“Adoption Services Contracts”).

         WHEREAS, the Department contracts with licensed CPAs to provide foster care case
 management related services for children placed with the Department for care, supervision, and
 foster care placement (“PAFC Services Contracts”). Throughout this Agreement, the Adoption
 Services Contracts and the PAFC Services Contracts are collectively referred to as “Contracts.”

        WHEREAS, the Department may contract with one or more licensed CPAs (“Contractors”)
 to subcontract with other licensed CPAs to provide adoption related services, in substantial
 compliance with the terms of the Adoption Services Contract, for permanent wards placed with
 the Department for care, supervision, and adoption (“Adoption Services Subcontracts”).

         WHEREAS, the Department may contract with one or more Contractors to subcontract
 with other licensed CPAs to provide foster care case management related services, in substantial
 compliance with the terms of the PAFC Services Contracts, for children placed with the
 Department for care, supervision, and foster care placement (“PAFC Services Subcontracts”).
 Throughout this Agreement, Adoption Services Subcontracts and PAFC Services Subcontracts are
 collectively referred to as “Subcontracts.”

         WHEREAS, the Contracts and the Subcontracts include a non-discrimination provision
 mandating that contracted CPAs comply with the Department’s non-discrimination statement
 prohibiting discrimination “against any individual or group because of race, sex, religion, age,
 national origin, color, height, weight, marital status, gender identity or expression, sexual
 orientation, political beliefs, or disability” in the provision of services under contract with the
 Department (the “Non-Discrimination Provision”).

         WHEREAS, on September 20, 2017, Plaintiffs filed a complaint asserting claims against
 the Department in the Litigation. Thereafter, St. Vincent Catholic Charities, Melissa Buck, Chad
 Buck, and Shamber Flore intervened as defendants (collectively, “Intervening Defendants”) in the
 Litigation. Plaintiffs have asserted no claims, and have no current intention to assert any claims,
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19                  PageID.1445       Page 9 of 31



 against Intervening Defendants in the Litigation. Likewise, the named Defendants have asserted
 no claims, and have no current intention to assert any claims, against Intervening Defendants in
 the Litigation. Intervening Defendants have not asserted any claims, counter-claims or cross-
 claims against Plaintiffs, Defendants, or any third party in the Litigation.

         WHEREAS, Plaintiffs and the Department wish to resolve the Litigation; the Parties agree
 that they are entering into this Agreement for that purpose only and it is not to be construed as an
 admission of any liability or wrongdoing.

         THEREFORE, in addition to the foregoing, and in the interest of resolving the Litigation,
 the Parties agree as follows:

 Section 1.     Unless prohibited by law or court order:

                a. The Department shall continue including in Contracts, and shall continue
                   requiring all Contractors to include in Subcontracts, the Non-Discrimination
                   Provision, or a materially and substantially similar provision (“Similar
                   Provision”).

                b. For the avoidance of doubt, policies and practices prohibited under the Non-
                   Discrimination Provision include, without limitation,

                    i. turning away or referring to another contracted CPA an otherwise
                       potentially qualified LGBTQ individual or same-sex couple that may be a
                       suitable foster or adoptive family for any child accepted by the CPA for
                       services under a Contract or a Subcontract;

                    ii. refusing to provide orientation or training to an otherwise potentially
                        qualified LGBTQ individual or same-sex couple that may be a suitable
                        foster or adoptive family for any child accepted by the CPA for services
                        under a Contract or a Subcontract;

                    iii. refusing to perform a home study or process a foster care licensing
                         application or an adoption application for an otherwise potentially qualified
                         LGBTQ individual or same-sex couple that may be a suitable foster or
                         adoptive family for any child accepted by the CPA for services under a
                         Contract or a Subcontract; and

                    iv. refusing to place a child accepted by the CPA for services under a Contract
                        or a Subcontract with an otherwise qualified LGBTQ individual or same-
                        sex couple suitable as a foster or adoptive family for the child;

                in each case, without regard to whether such individual or couple has identified any
                particular child for foster placement or adoption.

                c. The Department shall enforce the Non-Discrimination Provision or Similar
                   Provision against a CPA that the Department determines is in violation of, or is
                   unwilling to comply with, such provisions (collectively, a “Contract

                                                  2
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19            PageID.1446       Page 10 of 31



                Violation”), up to and including termination of the Contracts in accordance with
                the termination provisions therein, including without limitation:

                i. In the event a CPA refuses to comply with the Non-Discrimination
                   Provision or Similar Provision within a reasonable time after notification by
                   the Department of a Contract Violation, the Department will terminate the
                   CPA’s Contracts.

                ii. The Department will initiate an investigation when made aware of an
                    alleged Contract Violation. In the event the Department determines that a
                    CPA has committed a Contract Violation, the Department will provide the
                    CPA with notice and a reasonable opportunity to implement a Department-
                    approved corrective action plan mandating immediate, regular, and
                    continuous provision of foster care case management services or adoption
                    services, as applicable, in compliance with the Non-Discrimination
                    Provision or Similar Provision; where the CPA fails to demonstrate
                    compliance after a reasonable opportunity to implement the approved
                    corrective action plan, the Department will terminate the CPA’s Contracts.

             d. The Department shall require all Contractors to enforce the Non-Discrimination
                Provision or Similar Provision against a CPA that the Contractor or the
                Department determines is in violation of, or is unwilling to comply with, such
                provisions (collectively, a “Subcontract Violation”), up to and including
                termination of the Subcontracts in accordance with the termination provisions
                therein, including without limitation:

                i. In the event a CPA refuses to comply with the Non-Discrimination
                   Provision or Similar Provision within a reasonable time after notification by
                   the Contractor or the Department of a Subcontract Violation, the
                   Department will require the Contractor to terminate the CPA’s
                   Subcontracts.

                ii. The Department will require a Contractor to initiate an investigation when
                    made aware of an alleged Subcontract Violation. In the event the Contractor
                    or the Department determines that a CPA has committed a Subcontract
                    Violation, the Department will require the Contractor to provide the CPA
                    with notice and a reasonable opportunity to implement a Contractor-
                    approved corrective action plan mandating immediate, regular, and
                    continuous provision of foster care case management services or adoption
                    services, as applicable, in compliance with the Non-Discrimination
                    Provision or Similar Provision; where the CPA fails to demonstrate
                    compliance after a reasonable opportunity to implement the approved
                    corrective action plan, the Department will require the Contractor to
                    terminate the CPA’s Subcontracts.




                                             3
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19             PageID.1447       Page 11 of 31



             e. The Department shall provide ongoing training as part of the Department’s
                existing training programs to Department employees, Contractors, and
                contracted CPAs with respect to:

                i. the Litigation and the obligations under this Agreement;

                ii. the obligations of, and reporting channels available to, the Department’s
                    employees and Contractors to report any Contract or Subcontract Violation
                    or suspected Contract or Subcontract Violation by contracted CPAs,
                    including, without limitation, to the Department’s Division of Child
                    Welfare Licensing via the “Online Complaint Form” accessible on the
                    Department’s website;

                iii. the Department’s obligations to investigate any Contract Violation or
                     suspected Contract Violation reported verbally or in writing to the
                     Department and to enforce the Non-Discrimination Provision or Similar
                     Provision; and

                iv. a Contractor’s obligations to investigate any Subcontract Violation or
                    suspected Subcontract Violation by contracted CPAs reported verbally or
                    in writing to the Contractor, and to enforce the Subcontracts.

             f. The Department shall publish and maintain a hyperlink to the Department’s
                Division of Child Welfare Licensing “Online Complaint Form” in a prominent
                place on the landing page of the Department’s website; and

             g. The Department shall make a public announcement in substantially the
                following form:

                           The Department’s contracts with child placing agencies prohibit
                           discrimination against any individual or group because of race,
                           religion, age, national origin, color, height, weight, marital status,
                           sex, sexual orientation, gender identity or expression, political
                           beliefs or disability.

                           Examples of prohibited discriminatory conduct include:

                              turning away or referring to another contracted CPA an
                               otherwise potentially qualified LGBTQ individual or same-sex
                               couple that may be a suitable foster or adoptive family for any
                               child accepted by the CPA for contracted services;

                              refusing to provide orientation or training to an otherwise
                               potentially qualified LGBTQ individual or same-sex couple that
                               may be a suitable foster or adoptive family for any child
                               accepted by the CPA for contracted services;



                                             4
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19                PageID.1448       Page 12 of 31



                                refusing to perform a home study or process a foster care
                                 licensing application or an adoption application for an otherwise
                                 potentially qualified LGBTQ individual or same-sex couple that
                                 may be a suitable foster or adoptive family for any child
                                 accepted by the CPA for contracted services; and

                                refusing to place a child accepted by the CPA for contracted
                                 services with an otherwise qualified LGBTQ individual or same-
                                 sex couple suitable as a foster or adoptive family for the child.

                             If you are aware of a violation or suspected violation of these
                             nondiscrimination provisions, a complaint may be made via the
                             Online Complaint Form accessible on the Department’s website.

 Section 2.   For the avoidance of doubt, nothing in this Agreement shall require the Department
              to take adverse action against any CPA on the basis that such CPA has decided to
              accept or not accept a referral from the Department of a particular child for services
              under a contract with the Department.

 Section 3.   Subject to Section 1, nothing in this Agreement shall affect the Department’s
              obligations, authority, or discretion to audit, train, diligently investigate, or
              vigorously enforce the terms of the Contracts or Subcontracts in accordance with
              applicable laws, rules, regulations, policies, court orders, and contract terms.

 Section 4.   Subject to Section 1, the Department retains sole authority and sole discretion on
              all matters pertaining to all Contracts and Subcontracts, including without
              limitation all training, all aspects of investigating an alleged Contract or
              Subcontract Violation, determining whether a Contract or Subcontract Violation
              occurred, and all enforcement measures.

 Section 5.   Subject to Section 1, nothing in this Agreement expands the Department’s
              obligation to monitor CPA compliance with Contracts and Subcontracts beyond
              that which is required under applicable law, rules, regulations, and policies.

 Section 6.   This Agreement is intended for the direct benefit of the following individuals
              injured by a breach of this Agreement: (i) the Parties hereto, (ii) any LGBTQ
              individual or same-sex couple that seeks to foster a child accepted by a CPA for
              foster care case management services or adoption services under a Contract or
              Subcontract and the CPA is alleged to have committed a Contract Violation or
              Subcontract Violation directly involving the individual or couple, (iii) any LGBTQ
              individual or married same-sex couple that seeks to adopt a child accepted by a
              CPA for foster care case management services or adoption services under a
              Contract or Subcontract and the CPA is alleged to have committed a Contract
              Violation or Subcontract Violation directly involving the individual or couple, and
              (iv) any child accepted by a CPA for foster care case management services or
              adoption services under a Contract or Subcontract and the CPA is alleged to have
              committed a Contract Violation or Subcontract Violation directly involving the

                                                5
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19                PageID.1449       Page 13 of 31



               child. Each person described in subclauses (ii), (iii) and (iv) of the immediately
               preceding sentence shall be a direct third-party beneficiary of, and may, to the
               extent of their injury and ability to satisfy standing requirements, independently
               enforce the terms of this Agreement as if it were a party hereto.

 Section 7.    In the event any Party or a third-party beneficiary asserts that another Party is not
               in compliance with one or more of its obligations in this Agreement, the Parties and
               any third-party beneficiaries shall address such alleged breach in good faith and act
               promptly in an attempt to resolve it. The asserting Party or third-party beneficiary
               shall provide the other Party with written notice of such assertion and a ninety (90)
               day opportunity to cure such noncompliance prior to taking legal action. Notice
               shall be made via certified mail, return receipt requested as follows:

                Michigan Department of Health             American Civil Liberties Union
                and Human Services                        Fund of Michigan
                State of Michigan
                Director, Bureau of Legal Affairs         Jay D. Kaplan / Michael J. Steinberg
                333 South Grand Avenue                    2966 Woodward Avenue
                Lansing, MI 48909                         Detroit, MI 48201
                517.241.0048                              (313) 578-6823
                                                          jkaplan@aclumich.org
                                                          msteinberg@aclumich.org

 Section 8.    Specific performance shall be the sole and exclusive remedy available to each Party
               and each third-party beneficiary asserting any claim relating to the Department’s
               failure to meet its obligations under this Agreement. Each Party and each third-
               party beneficiary asserting any claim relating to the Department’s obligations under
               this Agreement waives all rights to recover any damage, loss, attorney fees, costs,
               or any other expense arising out of asserting such claims. The Parties also agree
               that, regardless of the failure of the sole and exclusive remedy, the Department will
               not be liable to any Party or third-party beneficiary asserting any claim relating to
               the Department’s obligations under this Agreement for any incidental or
               consequential damages of whatsoever kind or nature. The Parties intend the
               exclusion of incidental and consequential damages as an independent agreement
               apart from the sole and exclusive remedy herein. The limitations of this Section 8
               apply only to claims relating to the Department’s obligations under this Agreement.

 Section 9.    Upon signing this Agreement, Plaintiffs shall file a Stipulation of Voluntary
               Dismissal with Prejudice substantially in the form attached to as Annex A and
               submit a Proposed Order on Stipulation of Dismissal substantially in the form
               attached hereto as Annex B. This Agreement becomes effective upon entry of the
               Proposed Order on Stipulation of Dismissal by the district court.

 Section 10.   The Parties shall bear their own attorneys’ fees and costs associated with the
               Litigation.



                                                 6
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19               PageID.1450      Page 14 of 31



 Section 11.   The Parties understand that this Agreement is a public record that may be disclosed
               in response to a proper request under Michigan’s Freedom of Information Act.

 Section 12.   The Parties acknowledge and agree that this Agreement shall be governed by and
               construed in accordance with the laws of the State of Michigan without giving
               effect to conflict of laws, rules or statutes.

 Section 13.   The Parties acknowledge, understand, and agree that they are entering into this
               Agreement knowingly, voluntarily, and of their own free will and volition, without
               coercion or undue influence.

 Section 14.   Each Party has been represented by counsel and cooperated in the drafting and
               preparation of this Agreement. Hence, this Agreement shall not be construed
               against any Party on the basis that the Party was the drafter.

 Section 15.   This Agreement may be executed in any number of counterparts, and each such
               counterpart shall be deemed to be an original instrument, but all such counterparts
               shall constitute one Agreement.

 Section 16.   The undersigned represent that they are authorized to sign this Agreement.

 Section 17.   Each Party represents that they believe there is no state or federal law, rule,
               regulation, policy, contract term, or other obligation that prevents it from
               complying with its obligations under this Agreement; provided, that solely for
               purposes of this Section 17, the obligations in Section 1 shall be read without the
               introductory phrase “Unless prohibited by law or court order.”

 Section 18.   This Agreement shall be binding upon and inure to the benefit of the Parties and
               their respective successors and permitted assigns. No Party may assign this
               Agreement or any rights or obligations hereunder without the prior written consent
               of each other Party hereto.

 Section 19.   No modification or waivers of any provision of this Agreement shall be valid or
               binding unless made in writing and signed by each Party or by a person authorized
               to sign on behalf of such Party.



                                   [Signature Page Follows]




                                                7
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19   PageID.1451   Page 15 of 31
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19   PageID.1452   Page 16 of 31
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19   PageID.1453   Page 17 of 31
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19        PageID.1454   Page 18 of 31



                                       Annex A

                   Stipulation of Voluntary Dismissal with Prejudice
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19    PageID.1455    Page 19 of 31



                     UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


  KRISTY DUMONT; DANA DUMONT;
  ERIN BUSK-SUTTON; and REBECCA
  BUSK-SUTTON,
                                                No. 2:17-cv-13080-PDB-EAS
            Plaintiffs,
                                                 HON. PAUL D. BORMAN
                      v.
                                             MAG. ELIZABETH A. STAFFORD
  ROBERT GORDON, in his official
  capacity as the Director of the Michigan
  Department of Health and Human
  Services; and JENNIFER WRAYNO, in               STIPULATION OF
  her official capacity as the Acting           VOLUNTARY DISMISSAL
  Executive Director of the Michigan              WITH PREJUDICE
  Children’s Services Agency,

            Defendants,

  and

  ST. VINCENT CATHOLIC
  CHARITIES; MELISSA BUCK; CHAD
  BUCK; and SHAMBER FLORE,

            Intervenor Defendants.


             Plaintiffs Kristy Dumont, Dana Dumont, Erin Busk-Sutton, and

 Rebecca Busk-Sutton (collectively, “Plaintiffs”) and Defendants Robert Gordon and
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19        PageID.1456    Page 20 of 31



 Jennifer Wrayno1 (collectively, “State Defendants”) file this stipulation of dismissal

 of the above-captioned action (the “Action”) under Rule 41(a)(2) of the Federal

 Rules of Civil Procedure. Plaintiffs and State Defendants state as follows:

        On September 20, 2017, Plaintiffs filed the complaint in the Action with the

 U.S. District Court for the Eastern District of Michigan against the State

 Defendants. (ECF No. 1.)

        On December 18, 2017, St. Vincent Catholic Charities, Melissa and Chad

 Buck, and Shamber Flore (“Intervenor Defendants”) moved to intervene in this

 case (ECF No. 18), which motion was granted on March 22, 2018. (ECF No. 34.)

        On September 14, 2018, this Court denied in substantial part the motions to

 dismiss filed by State Defendants and Intervenor Defendants. (ECF No. 49 at 93.)

        On September 17, 2018, the Court entered a schedule for discovery and

 briefing to “manage the progress of the case” (the “September 17 Scheduling

 Order”). (ECF No. 51 at 1.)

        On October 31, 2018, all Parties jointly moved to modify the September 17

 Scheduling Order. (ECF No. 61.) On November 2, 2018, this Court granted in

 part and denied in part that motion. (ECF No. 62.)



 1
     Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, this stipulation
     reflects the substitution of Herman McCall, a party in his official capacity who
     has ceased to hold office during the pendency of the Action, for Jennifer Wrayno,
     who is “automatically substituted as a party.”
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19      PageID.1457     Page 21 of 31



       On November 13, 2018, this Court issued an Amended Scheduling Order.

 (ECF No. 63.)

       The Parties have engaged in substantial discovery, including the exchange of

 written discovery and document production.

       On January 23, 2019, Plaintiffs and State Defendants moved this Court to

 stay proceedings as Plaintiffs and State Defendants actively worked to reach a

 resolution. (ECF No. 74.) On that same day, Plaintiffs filed a Joint Motion for

 Immediate Consideration of the Motion to Stay Proceedings. (ECF No. 75.)

       On January 24, 2019, this Court granted in part Plaintiffs’ and State

 Defendants’ Joint Motion to Stay Proceedings, entering a thirty (30) day stay of

 proceedings. (ECF No. 76.)

       On February 22, 2019, State Defendants moved this Court to stay

 proceedings as Plaintiffs and State Defendants actively worked to reach a

 resolution. (ECF No. 79.) On that same day, State Defendants filed a Motion for

 Immediate Consideration of the Motion to Stay Proceedings (ECF No. 80) and this

 Court granted State Defendants’ Motion to Stay Proceedings, entering a thirty (30)

 day stay of proceedings (ECF No. 81).

       Plaintiffs and State Defendants have since entered into a Settlement

 Agreement, disposing of all claims asserted in the Action. An executed copy of

 the Settlement Agreement is attached hereto as Exhibit A. Intervenor Defendants,
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19       PageID.1458     Page 22 of 31



 who have asserted no claims and against whom no claims have been asserted, are

 not party to the Settlement Agreement.

       Plaintiffs and State Defendants have agreed that all costs and attorneys’ fees

 are the responsibility of the party incurring same. For the foregoing reasons,

 Plaintiffs and State Defendants respectfully request that the Court enter an order to

 dismiss all of Plaintiffs’ claims in the Action.
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19   PageID.1459   Page 23 of 31



 Dated:       , 2019




  Jay Kaplan (P38197)                  Leslie Cooper
  Michael J. Steinberg (P43085)        American Civil Liberties Union
  American Civil Liberties Union         Foundation
    Fund of Michigan                   125 Broad Street, 18th Floor
  2966 Woodward Avenue                 New York, NY 10004
  Detroit, MI 48201                    Telephone: (212) 549-2633
  Telephone: (313) 578-6823            lcooper@aclu.org
  jkaplan@aclumich.org
  msteinberg@aclumich.org              Garrard R. Beeney
                                       Ann-Elizabeth Ostrager
  Daniel Mach                          Jason W. Schnier
  American Civil Liberties Union       SULLIVAN & CROMWELL LLP
   Foundation                          125 Broad Street
  915 15th Street NW                   New York, NY 10004-2498
  Washington, DC 20005                 Telephone: (212) 558-4000
  Telephone: (202) 675-2330            beeneyg@sullcrom.com
  dmach@aclu.org                       ostragerae@sullcrom.com
                                       schnierj@sullcrom.com

                                       Counsel for Plaintiffs
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19   PageID.1460     Page 24 of 31




                                        Joshua S. Smith (P63349)
                                        Assistant Attorney General
                                        Attorneys for State Defendants
                                        Health, Education &
                                        Family Services Division
                                        P.O. Box 30758
                                        Lansing, MI 48909
                                        (517) 335-7603
                                        Smithj46@michigan.gov

                                        Counsel for State Defendants
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19   PageID.1461   Page 25 of 31



                                 EXHIBIT A

                             Settlement Agreement
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19       PageID.1462    Page 26 of 31



                          CERTIFICATE OF SERVICE

        I hereby certify that, on March 22, 2019, I electronically filed the foregoing
 with the Clerk of the Court using the CM/ECF system, which will send notification
 of such filing to all counsel of record.
 Dated:         , 2019



                                              SULLIVAN & CROMWELL LLP
                                              125 Broad Street
                                              New York, NY 10004-2498
                                              Telephone: (212) 558-4000
                                              ostragerae@sullcrom.com
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19      PageID.1463   Page 27 of 31



                                     Annex B

                     Proposed Order on Stipulation of Dismissal
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19      PageID.1464   Page 28 of 31



                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


  KRISTY DUMONT; DANA DUMONT;
  ERIN BUSK-SUTTON; and REBECCA
  BUSK-SUTTON,
                                                 No. 2:17-cv-13080-PDB-EAS
            Plaintiffs,
                                                  HON. PAUL D. BORMAN
                      v.
                                              MAG. ELIZABETH A. STAFFORD
  ROBERT GORDON, in his official
  capacity as the Director of the Michigan
  Department of Health and Human
  Services; and JENNIFER WRAYNO, in              [PROPOSED] ORDER ON
  her official capacity as the Acting          STIPULATION OF DISMISSAL
  Executive Director of the Michigan
  Children’s Services Agency,

            Defendants,

  and

  ST. VINCENT CATHOLIC
  CHARITIES; MELISSA BUCK; CHAD
  BUCK; and SHAMBER FLORE,

            Intervenor Defendants.


        After considering the Stipulation of Voluntary Dismissal with Prejudice and

 the Settlement Agreement, attached thereto, provided by Plaintiffs Kristy Dumont,

 Dana Dumont, Erin Busk-Sutton, and Rebecca Busk-Sutton (collectively,
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19          PageID.1465    Page 29 of 31



 “Plaintiffs”) and Defendants Robert Gordon and Jennifer Wrayno,1 it is hereby

 ORDERED that Plaintiffs’ claims in the above-captioned action (the “Action”) are

 dismissed with prejudice pursuant to the terms of the Settlement Agreement.

         The Court retains jurisdiction over the enforcement of the Settlement

 Agreement in the Action. See Kokkonen v. Guardian Life Ins. Co. of Am., 511

 U.S. 375, 381 (1994) (“If the parties wish to provide for the court’s enforcement of

 a dismissal-producing settlement agreement, they can seek to do so.”); RE/MAX

 Int’l, Inc. v. Realty One, Inc., 271 F.3d 633, 641 (6th Cir. 2001) (“[A] district court

 [has] the authority to dismiss pending claims while retaining jurisdiction over the

 future enforcement of a settlement agreement.”).

         All costs and attorneys’ fees are the responsibility of the party incurring

 same.


                                      _______________________________________
                                      PAUL D. BORMAN
                                      UNITED STATES DISTRICT JUDGE
 Dated: [date]




 1
     Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, this order reflects
     the substitution of Herman McCall, a party in his official capacity who has ceased
     to hold office during the pendency of the Action, for Jennifer Wrayno, who is
     “automatically substituted as a party.”
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19       PageID.1466     Page 30 of 31



                          CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing order was served upon

 each attorney or party of record herein by electronic means or first class U.S. mail

 on [date].


                                    _______________________________________
                                    Case Manager
Case 2:17-cv-13080-PDB-EAS ECF No. 82 filed 03/22/19       PageID.1467    Page 31 of 31



                          CERTIFICATE OF SERVICE

        I hereby certify that, on March 22, 2019, I electronically filed the foregoing
 with the Clerk of the Court using the CM/ECF system, which will send notification
 of such filing to all counsel of record.
 Dated: March 22, 2019

                                               /s/ Ann-Elizabeth Ostrager

                                              SULLIVAN & CROMWELL LLP
                                              125 Broad Street
                                              New York, NY 10004-2498
                                              Telephone: (212) 558-4000
                                              ostragerae@sullcrom.com
